
	

114 HR 2161 IH: To amend the Internal Revenue Code of 1986 to extend for one year the enhanced charitable deduction for contributions of food inventory.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2161
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for one year the enhanced charitable 
deduction for contributions of food inventory.
	
	
		1.EXTENSION OF ENHANCED CHARITABLE DEDUCTION FOR CONTRIBUTIONS OF FOOD INVENTORY
 (a)In GeneralClause (iv) of section 170(e)(3)(C) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2015. (b)Effective DateThe amendment made by this section shall apply to contributions made after December 31, 2014.
